Case: 19-11732   Date Filed: 12/09/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11732
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:18-cr-00200-WTM-CLR-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

RONNIE CLAYTON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (December 9, 2019)

Before BRANCH, HULL, and MARCUS, Circuit Judges.

PER CURIAM:
                  Case: 19-11732        Date Filed: 12/09/2019          Page: 2 of 3


       Ronnie Clayton appeals the district court’s restitution order requiring him to

pay $65,255 to Theodore Brown, a person Clayton injured while fleeing from a

bank he had robbed in violation of 18 U.S.C. § 2113(a). Acknowledging that plain

error review applies because he failed to object at sentencing, Clayton argues that

the district court erred in awarding more restitution to Brown than was initially

identified in the presentence investigation report (“PSI”) without holding a

restitution hearing pursuant to 18 U.S.C. § 3664(d)(5). 1 We assume that the

parties are familiar with the facts and procedural history of the case and proceed

directly to the merits.

       Here, Clayton has not established all the elements of the plain error

standard. 2 We will not correct a plain error if a defendant’s rights are not

substantially affected or prejudiced. See United States v. Monroe, 353 F.3d 1346,

1357 (11th Cir. 2003). Clayton fails to even allege his substantial rights were

affected. 3 For substantial rights to be affected, the error “must have been



       1
          The PSI contained an estimate of restitution, namely the $2,260 taken from Wells Fargo
and $13,025 for Brown’s “medical expenses.” The PSI also noted that Brown “wishes to request
additional amounts of restitution for medical expenses incurred.” The PSI did not contain the
costs of surgery discussed at sentencing.
       2
          “The plain-error test has four prongs: there must be (1) an error (2) that is plain and (3)
that has affected the defendant’s substantial rights; and if the first three prongs are met, then a
court may exercise its discretion to correct the error if (4) the error ‘seriously affect[s] the
fairness, integrity or public reputation of judicial proceedings.’” United States v. Madden, 733
F.3d 1314, 1320 (11th Cir. 2013) (quoting United States v. Olano, 507 U.S. 725, 732 (1993)).
       3
           Clayton’s brief is perfunctory in every sense of the term.
                                                   2
              Case: 19-11732     Date Filed: 12/09/2019   Page: 3 of 3


prejudicial,” meaning it “affected the outcome of the district court proceedings.”

United States v. Olano, 507 U.S. 725, 734 (1993). Clayton makes no claim that the

amount of restitution awarded would have been different if the PSI had contained

an estimate of Brown’s additional medical costs ahead of time, and no argument

that the method used by the court to calculate the restitution was incorrect. To the

contrary, the record indicates Clayton’s attorney received Brown’s medical records

in advance of the hearing and made no objection to their use in reaching the

restitution amount. The judgment of the district court is AFFIRMED.




                                          3